Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
BAYER CORPORATION,                                 )                     No. 08-05-00059-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                 County Court at Law No. 5
)
MIGUEL VALVERDE,                                      )                   of El Paso County, Texas
)
                                    Appellee.                          )                          (TC# 2002-929)

O P I N I O N

            Pending before the Court is an agreed motion for reversal and remand for entry of judgment
consistent with the parties’ settlement agreement.  The parties have settled all matters in controversy. 
By their motion, the parties have agreed that the underlying judgment should be reversed and the
cause should be remanded for entry of a take-nothing judgment.  Pursuant to Tex.R.App.P.
42.1(a)(2)(B), we grant the agreed motion, reverse the trial court’s judgment, and remand the cause
to the trial court for rendition of a take-nothing judgment.  The motion does not specify that the
parties have reached an agreement regarding costs.  Accordingly, costs are taxed against Appellant. 
See Tex.R.App.P. 42.1(d). 

December 15, 2005                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating